Citation Nr: 0318514	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-16 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection of dental conditions 
treatment purposes.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fractured left ankle. 

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981, and from October 1983 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In addition, a review of the record indicates that, in a 
March 2001 statement, the veteran raised the issue of 
entitlement to service connection for a gastrointestinal 
disability, to include a hernia.  As this issue has not been 
developed and adjudicated by the RO, it is referred to the RO 
for appropriate action.


REMAND

In part, the veteran is seeking service connection for dental 
conditions for treatment purposes.  In an informal hearing 
presentation, dated in June 2003, the veteran's 
representative outlined his arguments regarding this issue.  
It was argued that the veteran met the basic criteria of 
dental treatment but the dental examination in October 1998 
was not adequate.  The representative listed a variety of 
objections that he had with the examination.  The 
representative feels that veteran has not been given all the 
dental treatment that he is entitled to.

Next, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in a March 2001 letter to the veteran, while the RO 
provided the veteran with a barebones notice of the VCAA in 
connection with his claim for dental treatment, that notice 
neither addressed the veteran's claims for higher evaluations 
nor did it notify the veteran of who would be responsible for 
obtaining evidence.  In fact, as to the claims for higher 
evaluations for service connected left ankle and hemorrhoid 
disabilities, a review of the record on appeal does not show 
that the RO ever provided the veteran notice of the VCAA, 
despite the VCAA having been in effect for almost two years.  
Moreover, in Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2)(ii) (2002) and thereby foreclosed the Board's 
ability to remedy an RO's failure to provide the veteran with 
adequate VCAA notice.  Therefore, a remand is needed to 
insure that the RO provides the veteran with adequate notice 
of the VCAA as required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran, such as the his contemporaneous treatment 
records from the Baltimore VA medical center (VAMC) and 
Homewood Hospital Center, as well as obtaining a VA 
examination to obtain medical opinion evidence as to the 
origins or etiology of the veteran's claimed dental 
disability and, where needed, VA examinations to obtain 
contemporaneous medical evidence as to the current severity 
of service connected left ankle and hemorrhoid disabilities.  
See 38 U.S.C.A. § 5103A (West 2002).

In addition, as to the veteran's service connected 
hemorrhoids, the Board notes that the VCAA provides that VA's 
duty to assist includes obtaining medical opinion evidence 
when required to rate the current severity of a service-
connected disability.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this regard, the Board observes that the veteran has never 
been provided a VA examination to specifically consider the 
current severity of his service-connected hemorrhoids.  
Therefore, on remand, such a VA examination should be 
scheduled.

Lastly, the Board observes that the veteran, in a March 2003 
statement to the RO, expressed disagreement with the 10 
percent rating assigned by the RO for service connected 
asthma in the March 2003 rating decision.  However, a 
statement of the case addressing this issue has not been 
furnished to the veteran.  See 38 C.F.R. §§ 19.29, 19.30 
(2002).  Since the Court has indicated that referral to the 
RO of an issue with which the veteran disagrees does not 
suffice, see Manlincon v. West, 12 Vet. App. 238 (1999), a 
remand of this issue is required.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Contact the veteran and request that 
he identify by name, address, and 
approximate (beginning and ending) date 
of all, VA and non-VA, health care 
providers that treated him for his 
claimed disabilities and notify him that 
his aid in securing records, to include 
providing authorizations for all private 
records, is needed.  Obtain all medical 
records from each entity the veteran 
identifies, including all post July 1998 
records not already associated with the 
record from the Baltimore VA medical 
center and Homewood Hospital Center.  
Specifically, the veteran's VA dental 
records should be obtained from the 
appropriate VA facility.  Also, any 
dental records pertaining to the veteran 
from Fort Bragg should be requested and 
obtained.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be informed in writing.

3.  As to the claim of service connection 
for a dental disability, after 
associating with the record all evidence 
obtained in connection with the above 
development, make arrangements with the 
appropriate VA dental facility for the 
veteran to be afforded a dental 
examination.  Send the claims folder to 
the examiner for review.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies included x-
rays, and to report in detail all 
clinical findings.  Based on the results 
of the examination and a review of the 
claims folder, the examiner is asked to 
comment on the status of the veteran's 
dental condition and make any 
recommendations for treatment.

4.  As to the claim for a compensable 
evaluation for hemorrhoids, after 
associating with the record all evidence 
obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a rectal 
examination.  Send the claims folder to 
the examiner for review.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies, and to report 
in detail all clinical findings.  Based 
on the results of the examination and a 
review of the claims folder, the examiner 
is asked to address the following 
questions:
(i).  Are hemorrhoids present?
(ii).  If so, are they large or 
thrombotic, irreducible, with 
excessive redundant tissue, 
evidencing frequent recurrences?
(iii).  If so, do they cause 
persistent bleeding with secondary 
anemia or fissures?

5.  As to the claims for higher 
evaluations for a left ankle disability, 
if, and only if, the medical evidence 
obtained in connection with the above 
development shows that the severity of 
the veteran's adverse symptomatology has 
increased in severity since the most 
recent VA examinations, or the veteran 
alleges a worsening of his disability 
sine that time, should the veteran be 
scheduled for a new VA examination.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO should adjudicate the claim of 
service connection for a dental disorder 
for compensation purposes.  Thereafter, 
the RO should again adjudicate the claim 
of service connection for dental 
condition for the purpose of receiving 
outpatient dental treatment as well as 
the claims for higher evaluations for 
service connected left ankle and 
hemorrhoid disabilities.  In adjudicating 
the claims, the RO should consider all of 
the additional information and/or 
evidence that has been associated with 
the claims' file since the issuance of 
the March 2000 supplemental statement of 
the case.  Such adjudication should also 
include consideration of the old and new 
laws and regulations governing claims for 
dental care found at 38 U.S.C.A. § 1712 
(West 2002), 38 C.F.R. § 4.149 (1998), 
and 38 C.F.R. §§ 3.381, 17.161 (2002), as 
well as the laws and regulations 
governing rating disabilities causing 
limitation of motion found at 38 C.F.R. 
§§ 4.40, 4.45, 4.71a (2002) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the 
basis of limitation of motion require 
consideration of functional losses due to 
pain, etc.).  As to both the rating 
issues, consideration should also include 
whether any staged rating(s) should be 
assigned.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

8.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken, to include 
all pertinent evidence received since the 
March 2000 supplemental statement of the 
case, and the applicable law and 
regulations governing the claims.

9.  As to the claim for a rating in 
excess of 10 percent for service-
connected asthma, the RO should furnish 
the veteran a Statement of the Case that 
addresses this issue.  If, and only if, 
the veteran files a timely substantive 
appeal as to this issue, should it be 
returned for review by the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


